DETAILED ACTION
This Office Action is in response to the amendment filed on 06/07/2022.
Claims 21-40 are pending claims; Claims 21, 28 and 34 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 21, 28 and 34 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Guo et al. (US 2010/0238176 A1) discloses a system configured to determining a first semantic attribute value for a semantic attribute of a shape on a first slide of the plurality of slides (¶ 0010, 0056, 0073-0074, 0102, 0103 determining a second semantic attribute value for the semantic attribute of the shape on a second slide of the plurality of slides (Fig. 10 and ¶¶ 0073-0075), determining an attribute context of the shape (¶¶ 0060); generating, based at least in part on the attribute context, the first semantic attribute value and the second semantic attribute value, an interpolated semantic attribute value for the semantic attribute of the shape (Fig. 15 and ¶ 0107, 0094-0096); presenting the shape according to the interpolated semantic attribute value while transitioning between the first slide and the second slide (Fig. 15 and ¶¶ 0107, 0110, 0112). Rabb, III (US 2002/0075284 A1) discloses a system and a method for displaying a transition between one value set to another value set (¶ 0011); determining a first semantic attribute value for a semantic attribute of a shape (¶ 0059); determining a second semantic attribute value for the semantic attribute of the shape (¶ 0059); determining an attribute context of the shape; wherein the attribute context represents at least one of: a day, a time, a year, or a time period (Figs. 20-30 and ¶ 0265); generating, based at least in part on the attribute context, the first semantic attribute value and the second semantic attribute value, an interpolated semantic attribute value for the semantic attribute of the shape (Figs. 20-30 and ¶ 0054, 0059, 0095; 0265)
However, Guo et al. and Rabb, III fail to clearly teach or fairly suggest the combination of following limitations: 
determining a first semantic attribute value for a semantic attribute of a shape on a first slide; 
determining a second semantic attribute value for the semantic attribute of the shape on a second slide; 
determining an attribute context of the semantic attribute, wherein the attribute context of the semantic attribute represents at least one of: a day, a time of the day, a year, or a time period; 
generating, based at least in part on the attribute context of the semantic attribute, the first semantic attribute value, and the second semantic attribute value, an interpolated semantic attribute value for the semantic attribute of the shape; and 
presenting the shape according to the interpolated semantic attribute value while transitioning between the first slide and the second slide, wherein the interpolated semantic attribute value is presented as an intermediate semantic value between the first semantic attribute value and the second semantic attribute value. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179